        Case 3:19-cv-07651-EMC Document 7-4 Filed 11/20/19 Page 1 of 2



1                         UNITED STATES DISTRICT COURT

2                       NORTHERN DISTRICT OF CALIFORNIA

3

4    INTEL CORPORATION and APPLE INC.,                  19-7651
                                             Case No. ____________________
5
                            Plaintiffs,     [PROPOSED] ORDER REGARDING INTEL
6    v.                                     CORPORATION’S ADMINISTRATIVE
     FORTRESS INVESTMENT GROUP LLC,         MOTION TO CONSIDER WHETHER
7    FORTRESS CREDIT CO. LLC, UNILOC 2017   CASES SHOULD BE RELATED
     LLC, UNILOC USA, INC., UNILOC
8    LUXEMBOURG S.A.R.L., VLSI
     TECHNOLOGY LLC, INVT SPE LLC,
9
     INVENTERGY GLOBAL, INC., DSS
10   TECHNOLOGY MANAGEMENT, INC., IXI
     IP, LLC, and SEVEN NETWORKS, LLC,
11
                             Defendants.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         [PROPOSED] ORDER REGARDING INTEL’S
                                                 ADMINISTRATIVE MOTION TO CONSIDER WHETHER
                                                                   CASES SHOULD BE RELATED
          Case 3:19-cv-07651-EMC Document 7-4 Filed 11/20/19 Page 2 of 2



1            The Court has considered Intel Corporation’s administrative motion to consider whether Intel
2    Corporation v. Fortress Investment Group LLC, et al., No. 5:19-cv-06856-EJD (N.D. Cal.) is related
3
     to the above-captioned action. Having considered whether the cases should be related, the Court
4
     finds __________________________.
5

6            IT IS SO ORDERED.
7
     Date:                                                 By:___________________________
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       1               [PROPOSED] ORDER REGARDING INTEL’S
                                                               ADMINISTRATIVE MOTION TO CONSIDER WHETHER
                                                                                 CASES SHOULD BE RELATED
